DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,264,471 to Glenn in view of US Patent 8,714,425 to Meyer.
Regarding claim 1, Glenn discloses a substantially rectangular main body (10), the main body including utensil storage compartments (compartments 13, 14 are capable of holding utensils) in a portion thereof, said storage compartments formed by folding over a first flap of the main body along a first fold line substantially transverse to the longitudinal axis of the main body (Fig. 2 – 10 is folded over as claimed to form the pocket) and attaching said first flap to the underlying portion of the main body along lines of attachment (12 – Fig. 1) substantially parallel to the longitudinal axis of the main body.  Glenn fails to disclose a bag.  However, Meyer discloses a bag (Fig. 1) for holding and carrying the main body when folded (the bag is capable of holding and carrying the main body when folded), said bag including a strap (22) partially held within a tubular seam (34 – Fig. 3) of the bag located at, and at least partially defining, the open end of the bag (see Figs. 1, 4).  It would have been obvious to one of ordinary skill to have used Meyer’s backpack to carry the main body because it would allow for hands-free carrying of the main body.  The combination discloses a backpack picnic bag assembly (the assembly is capable of being used for picnics).
Regarding claim 2, the combination from claim 1 discloses wherein said compartments are defined and separated from one another by spaced apart lines of attachment comprising stitching (12 – Glenn) running substantially parallel to the longitudinal axis of the main body and attaching the first flap to a portion of the main body underlying said first flap (Fig. 2 – Glenn).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn and Meyer, further in view of US Published Application 2001/0044964 to Phillips.
Regarding claim 3, the combination from claim 1 discloses wherein said compartments are defined and separated from one another by spaced apart lines (12 – Glenn) running substantially parallel to the longitudinal axis of the main body.  The combination fails to disclose hook and loop.  However, Phillips discloses a blanket including a pocket (14) and discloses that stitching and hook and loop are known alternatives for forming the pocket (para. 0020).  It would have been obvious to one of ordinary skill to have used hook and loop to form the pocket in the combination because it only involves a simple substitution of one known, equivalent securing element for another to obtain predictable results.
Regarding claim 4, the combination from claim 3 discloses wherein cooperating and substantially equal lengths of hook and loop fastener strips (Phillips) are attached along said lines of attachment to inwardly facing portions of the first flap (Glenn – the bottom of the flap forming pockets 13, 14), and to the portions of the main body underlying said first flap (Glenn - corresponding portions of 10 forming pockets 13, 14), so that when the first flap is folded upon the main body (Glenn Fig. 2) the fastener strips attached to the first flap contact the cooperating fastener strips of the underlying main body and become removably attached thereto (the hook and loop (Phillips) secure at the lines labeled 12 in Glenn and each would extend as long as the stitch lines 12 in Glenn, making them equal).  However, to remove all doubt, Phillips discloses using hook and loop (60) that are substantially the same length.  It would have been obvious to one of ordinary skill to have used hook and loop strips that are substantially the same length because it would allow for maximum holding strength while not having any excess length of hook and loop not being used.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn and Meyer, further in view of US Patent 5,730,529 to Fritz.
Regarding claim 5, the combination from claim 1 fails to disclose the storage compartments being 25% of the surface area of the main body.  However, Fritz discloses a mat in which the compartments (19 (left/right) and 18) comprise at least 25% of the surface area of the main body (Fig. 2).  It would have been obvious to one of ordinary skill to have made the compartments larger to comprise at least 25% of the main body in the combination because the modification only requires a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn and Meyer, further in view of CN 207220612 to Liu and US Patent 5,465,458 to Schlager.
Regarding claim 6, the combination from claim 1 fails to disclose poplin fabric or polyester thread.  However, Liu and Schlager disclose that using poplin fabric (Liu page 2, line 11 of English translation) and polyester thread (Schlager Col. 4, lines 15-16) are known.  It would have been obvious to one of ordinary skill to have used poplin fabric for the main body and polyester for the thread in the combination because the modification only requires choosing from a finite number of predictable materials to use in a blanket.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Meyer and US Patent 5,103,515 to Bird.  
Regarding claim 7, Glenn discloses a substantially rectangular main body (10), the main body including utensil storage compartments (compartments 13, 14 are capable of holding utensils) in a portion thereof, said storage compartments formed by folding over a first flap of the main body along a first fold line substantially transverse to the longitudinal axis of the main body (Fig. 2 – 10 is folded over as claimed to form the pocket) and attaching said first flap to the underlying portion of the main body along lines of attachment (12 – Fig. 1) substantially parallel to the longitudinal axis of the main body.  Glenn fails to disclose a bag.  However, Meyer discloses a bag (Fig. 1) for holding and carrying the main body when folded (the bag is capable of holding and carrying the main body when folded), said bag including a strap (22) partially held within a tubular seam (34 – Fig. 3) of the bag located at, and at least partially defining, the open end of the bag (see Figs. 1, 4).  It would have been obvious to one of ordinary skill to have used Meyer’s backpack to carry the main body because it would allow for hands-free carrying of the main body.  The combination discloses a backpack picnic bag assembly (the assembly is capable of being used for picnics).  The combination fails to disclose folding the blanket.  However, Bird discloses a method for folding a blanket that includes folding said main body along a first longitudinal fold line (24) parallel to the longitudinal axis of said main body, further folding said main body along a second longitudinal fold line (26), further folding said main body along a third longitudinal fold line (Fold line 60 in Fig. 8), further folding said main body along a second transverse fold line (34), and further folding said main body along a third transverse fold line (48).  It would have been obvious to one of ordinary skill to have used Bird’s folding technique to fold the main body in the combination because it would make the blanket more compact when not using it and/or storing it in the backpack.  
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that Glenn discloses stitching and zippers (page 7), see the rejection of claim 3 above, which applies Phillips to substitute hook and loop in the combination.  
As to applicant’s argument that motivation is lacking to combine Glenn with Meyer (page 8), see the rejection above, which notes that “[i]t would have been obvious to one of ordinary skill to have used Meyer’s backpack to carry the main body because it would allow for hands-free carrying of the main body.”
As to applicant’s argument that Phillips fails to disclose the claimed compartments (page 8), Glenn is applied for this feature.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734